Title: Petition from Colin C. Wills, 20 April 1801
From: Wills, Colin C.
To: Jefferson, Thomas


His Excellency Thomas Jefferson Esqr President of the United States of America
The petition of Colin C. Wills (a native of Virginia) humbly sheweth, That your petitioner hath by his assiduity & genius attained the art of making brushes, but is in such indigent circumstances that he is utterly unable to carry on his trade, for the want of materials to work on, Your petitioner has a wife & two small female children who  look to him for support; is a further inducement to Your petitioner to make this application to your Clemency, hoping you will devise some way or means by which your petitioner might be enabled to lay in a sufficent stock to enable him to carry on his Trade with advantage to society with credit & profit to himself, so as to enable him to make provision against the arival of old Age, which he sees most glaringly approaching with all its concomitant evils—& which your petitioner is utterly unable to evade unless by the interposition of some Benevolent & Charitable hand. Your Petitioner more particularly chose to make application to your Excellency because he ever understood you lov’d to encourage our own manufactures—Your Excellency may greatly accellerate this business without affecting your own resources, Your petitioner feels himself adequate to the discharge of the duties of many of the pecuniary offices which you as President have in your gift—if your Excellency thought proper to bestow one of those on your petitioner he might by his Economy & frugality amply provide for the establishing his trade on an eligible basis—shou’d no such office be vacant or shou’d any impediment lay in the way that your petitioner is unable to foresee, your petitioner wou’d most willingly be employed in any domestic employment of your own, which you might conceive him adequate to—Your petitioner earnestly solicits your serious attention & consideration of his case, and hopes your known Clemency will induce you to form & lay some plan to extricate him from his present calamity—and as in duty bound Your petitioner for your Temporal & Eternal felicity & hapiness will ever ardently pray—

Colin C. WillsAlexandria District of Columbia 20th April 1801

